In Banc.
The legislative title of the proposed measure, as expressed in its terms, is as follows:
                                 "A Bill
"For an Act governing the use of public highways by motor vehicles and providing for ascertainment of *Page 687 
the cost of highway transportation facilities per unit of traffic; to protect said highways from destructive and unreasonable uses, and to safeguard travel thereon; limiting the size, weight and load of motor vehicles and regulating operations thereof and prohibiting the use of certain kinds of motor vehicles, including trailers, except as herein provided; defining contract haulers and requiring them to obtain permits to operate; regulating the transportation for compensation of persons and property by motor vehicles on said highways and imposing additional charges for the conduct of such transportation thereon; providing for the administration and enforcement of this act and prescribing penalties for violations thereof, and repealing all acts and parts of acts in conflict herewith."
The short ballot title provided therefor by the Attorney General is: "The Highway Protection Bill."
A careful consideration of the proposed measure in its entirety leads us to the conclusion that the use of the word "protection" may be argumentative, and therefore we hold that in lieu of the short ballot title provided by the Attorney General, the short ballot title of the measure under consideration should be, The Freight Truck and Bus Bill.
We approve the general ballot title and the ballot title to be used in connection with voting machines as provided by the Attorney General.
The short ballot title, as hereinabove set forth in lieu of the one provided by the Attorney General, and the general ballot title, and the ballot title for use with voting machines, as prepared by the Attorney General, hereinafter quoted, are hereby certified to the secretary of state in accord with the intent of section 36-2006, Oregon Code 1930. *Page 688 
The following is a copy of the short ballot title and of the general ballot title hereby so certified, to-wit:
                    "The Freight Truck and Bus Bill.
"Purpose: To provide for securing information and making recommendations for redistribution of license fees and charges imposed for use of the public highways upon the several classes of users thereof, by the State Highway Commission making investigation and determination of the cost per unit of traffic, of the construction and maintenance of such highways, classification of motor vehicles and the relative effect of operation of each class upon the highways; limiting the size, weight and load, and stating conditions for operation of certain vehicles thereon; requiring permits for and regulating contract haulers; imposing additional charges upon certain operators for compensation.
"Yes. I vote for the proposed law.
"No. I vote against the proposed law."
And the following is a copy of said short ballot title and of the said ballot title for use with voting machines hereby so certified, to-wit:
                    "The Freight Truck and Bus Bill.
"Purpose: Information and recommendation for redistribution of motor vehicle highway charges; licensing and regulating contract haulers; increasing charges on certain carriers for compensation.
"Yes. I vote for the proposed law.
"No. I vote against the proposed law." *Page 689